Exhibit 10.4
 
Supplemental Agreement
 
Transferor: Worldwide Energy and Manufacturing USA, Inc. (hereinafter referred
to as “WEMU”)
 
Transferee: Rugao Brother Solar Energy and Technology, Ltd.
 
Whereas the parties entered into an Equity Transfer Agreement regarding
Worldwide Energy and Manufacturing (Nantong) Co., Ltd. on March 10, 2010
(hereinafter referred to as “Equity Transfer Agreement”) and such Equity
Transfer Agreement has been approved by Rugao Bureau of Commerce and has become
effective.
 
Now therefore, the parties have reached agreements upon the supplemental matters
and entered into this Supplemental Agreement.
 
1.  
Upon the establishment of Worldwide Energy and Manufacturing (Nantong) Co., Ltd
(hereinafter referred to as the “Company”), to provide management stock
incentive, the Articles of Association provide the following mechanisms: (1) the
Transferor shall contribute the investment equivalent to 99.9% of the Company’s
equity and hold 99.9 % of the Company’s equity; (2) the Transferee shall
contribute the investment equivalent to 0.1% of the Company’s equity and hold
0.1% of the Company’s equity.  Transferor and the Transferee further agree to
negotiate the transfer of 48.9% of the Company’s equity hold by the Transferor
to the Transferee on proper occasion.

 
2.  
The parties entered into the Equity Transfer Agreement on March 10, 2010 after
the parties reached an agreement.  The Transferor agreed to transfer its 48.9%
equity of the Company (hereinafter referred to as “Equity”) to the Transferee as
a consideration made to those services provided in the past and other negative
covenants, provide that the solar department of WEMU (including the Company)
achieves the following accomplishments in its business in 2010:

 
(1)  
The business turnover in 2010 exceeds US$ 50,000,000;

 
(2)  
The net profit in 2010 (deducting operational cost of the solar department from
the gross profit) is equivalent to or exceeds US$ 3,500,000.

 
3.  
According to the relevant laws of the People’s Republic of China, foreign
related equity transfer agreement shall become effective after approval by the
principal commerce department, thus the Transferee shall submit an application
for approval to Rugao Bureau of Commerce in advance and obtain its approval to
make such agreement become effective and enforceable.

 
4.  
According to the provisions of the Administrative Regulations on Company
Registration of the People’s Republic of China, foreign invested company shall
apply to register its change within thirty (30) days following the approval by
the approval authority.  Where such application is delayed, the company at issue
shall apply to its original approval authority to acknowledge the effectiveness
of such approval or otherwise re-apply for an approval.  Thus, to protect the
Equity Transfer Agreement from being invalidated due to the approval’s ceasing
to remain its effectiveness, the Transferee registered the change with the
Administration for Industry and Commerce in advance after obtaining the approval
from Rugao Bureau of Commerce.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
However, the parties further agree that although the Equity Transfer Agreement
was executed, and the approval by the approval authority and the registration
with Administration for Industry and Commerce were completed, due to fact that
this equity transfer is attached with conditions precedents, it is still pending
that whether such Equity has been delivered and whether the rights and
obligations associated with such Equity have been transferred.  Thus, before the
final delivery of such Equity, the Equity’s ownership shall belong to the
Transferor and the rights and obligations associated with such Equity shall be
undertaken by the Transferor.  The parties agree that the delivery of such
Equity shall implement according to the following provisions:

 
(1)  
After WEMU published its 2010 10-K, if such conditions precedents to the equity
transfer have been fulfilled, the parties shall complete the delivery of such
Equity within three days following the issuance of the auditor’s report.  The
parties shall enter into a Confirmation re Delivery of the Equity with the
Company’s seal, which shall be deemed as the completion of the final delivery of
such Equity, and such date shall be the date of delivery.  The ownership of such
Equity and rights and obligations associated with such Equity shall be acquired
by the Transferee as of the date of delivery.

 
(2)  
After WEMU published its 2010 10-K, if such conditions precedents to the equity
transfer have not been fulfilled, then the Transferor has the right to choose:

 
i.  
To request the Transferee to enter into an equity transfer agreement with the
Transferor within three days following the issuance of the auditor’s report,
such Equity shall be transferred back to the Transferor at no cost and the
relevant approval and registration procedure shall be completed within thirty
days; or

 
ii.  
To request the Transferee to pay US$ 4,890,000 as consideration to such Equity
and complete the final delivery of the Equity.

 
6.  
The parties agree that the as the controlling shareholder of the Company, the
Transferor has unrestricted voting rights; and as the non-controlling
shareholder of the Company, the Transferee does not have any veto rights, either
negative or affirmative.  Further, the Transferee has no right to substantially
participate in and decide the material financial and operational activities in
the daily business of the Company, which shall include but not limited to (1)
choose, terminate, formulate and implement the policies and regulations of the
Company, and the compensation of the management team; (2) establish resolutions
regarding the Company’s business and capital as well as the budget in the daily
business.

 
7.  
The parties agree that most of the Board members will be nominated by the
Transferor and the Transferor shall have the rights and obligations as a
controlling shareholder according to the Company Law of the People’s Republic of
China.

 
8.  
All the members of the management team of the Transferee shall enter into a new
employment contract with a two-year term upon expiration of the current
employment contract.  The provisions of such employment contract shall be
decided by the parties to such employment contract.

 
9.  
The parties agree that where there is discrepancy between this Supplemental
Agreement and the Equity Transfer Agreement, this Supplemental Agreement shall
prevail.

 
10.  
This Supplemental Agreement shall become effective as of April 30, 2010.

 
11.  
This Supplemental Agreement is executed in four copies, each party holds one
copy and the Company holds two copies.

 
12.  
The effectiveness of this Supplemental Agreement and other ancillary documents
are subject to the approval of the Transferor’s Board

 
The Parties
 
Transferor: Worldwide Energy and Manufacturing USA, Inc.
 
(Signature and company seal)
 
Transferee: Rugao Brother Solar Energy and Technology, Ltd.
 
(Signature and company seal)
 
April 30, 2010
 
 
2